              Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 1 of 26




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ALFREDO HERNANDEZ RAMIREZ and
  LIZABETH HUERTAS RAMIREZ,
  individually and on behalf of others similarly
  situated,                                                          COMPLAINT

                                     Plaintiffs,
                                                             COLLECTIVE ACTION UNDER
                    -against-                                     29 U.S.C. § 216(b)

  35 BAKERY CAFE CORP. (D/B/A THE                                       ECF Case
  BREAD FACTORY CAFÉ), JAMES
  NICOZISIS, CHRISTINE PAE, BOBBY
  DOE, and ALBERT PAE,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiffs Alfredo Hernandez Ramirez and Lizabeth Huertas Ramirez, individually and on

 behalf of others similarly situated (collectively, “Plaintiffs”), by and through their attorneys,

 Michael Faillace & Associates, P.C., upon their knowledge and belief, and as against 35 Bakery

 Cafe Corp. (d/b/a The Bread Factory Café), (“Defendant Corporation”), James Nicozisis, Christine

 Pae, Bobby Doe, and Albert Pae, (“Individual Defendants”), (collectively, “Defendants”), allege

 as follows:

                                           NATURE OF ACTION

       1.        Plaintiffs are former employees of Defendants 35 Bakery Cafe Corp. (d/b/a The

Bread Factory Café), James Nicozisis, Christine Pae, Bobby Doe, and Albert Pae.
              Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 2 of 26




       2.       Defendants own, operate, or control a restaurant and bakery, located at 470 7th

Avenue, New York, NY 10018 under the name “The Bread Factory Café”.

       3.      Upon information and belief, individual Defendants James Nicozisis, Christine Pae,

Bobby Doe, and Albert Pae, serve or served as owners, managers, principals, or agents of Defendant

Corporation and, through this corporate entity, operate or operated the restaurant as a joint or unified

enterprise.

       4.      Plaintiffswere employed as delivery workers at the restaurant located at 470 7th

Avenue, New York, NY 10018.

       5.      Plaintiffs were ostensibly employed as delivery workers. However, they were

required to spend a considerable part of their work day performing non-tipped duties, including but

not limited to sweeping, mopping, stocking beverages, taking out the garbage, cleaning the

bathrooms, breaking boxes, bringing up items from the basement for the kitchen staff, cutting

pickles, shopping for items at the supermarket, packing the catering deliveries, processing deliveries,

preparing coffee, working the cash register, handing out menus in hotels and on the street, and

handing out samples on the street (hereafter the “non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage and overtime compensation for the hours

that they worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       8.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.




                                                   -2-
               Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 3 of 26




       9.       Defendants employed and accounted for Plaintiffs as delivery workers in their

payroll, but in actuality their duties required a significant amount of time spent performing the non-

tipped duties alleged above.

       10.      However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

       11.      Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as delivery workers instead

of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the minimum wage

rate and enabled them to pay them above the tip-credit rate, but below the minimum wage.

       12.      In addition, Defendants maintained a policy and practice of unlawfully appropriating

Plaintiffs’ and other tipped employees’ tips and made unlawful deductions from Plaintiffs’ and other

tipped employees’ wages.

       13.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       14.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       15.      Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.




                                                  -3-
               Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 4 of 26




and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees and

costs.

         16.    Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

         17.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

         18.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a restaurant and bakery located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                                 PARTIES

                                                  Plaintiffs

         19.    Plaintiff Alfredo Hernandez Ramirez (“Plaintiff Hernandez” or “Mr. Hernandez”) is

an adult individual residing in Queens County, New York.

         20.    Plaintiff Hernandez was employed by Defendants at The Bread Factory Café from

approximately September 15, 2016 until on or about December 31, 2020.

         21.    Plaintiff Lizabeth Huertas Ramirez (“Plaintiff Huertas” or “Ms. Huertas”) is an

adult individual residing in Puebla County, Mexico.




                                                  -4-
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 5 of 26




       22.     Plaintiff Huertas was employed by Defendants at The Bread Factory Café from

approximately July 2016 until on or about March 2020.

                                              Defendants

       23.     At all relevant times, Defendants owned, operated, or controlled a restaurant and

bakery, located at 470 7th Avenue, New York, NY 10018 under the name “The Bread Factory Café”.

       24.     Upon information and belief, 35 Bakery Cafe Corp. (d/b/a The Bread Factory Café)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 470 7th Avenue, New York,

NY 10018.

       25.     Defendant James Nicozisis is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant James Nicozisis is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

James Nicozisis possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       26.     Defendant Christine Pae is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Christine Pae is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Christine Pae

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. She determines the wages




                                                  -5-
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 6 of 26




and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       27.     Defendant Bobby Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Bobby Doe is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Bobby Doe

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       28.     Defendant Albert Pae is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Albert Pae is sued individually in his

capacity as a manager of Defendant Corporation. Defendant Albert Pae possesses operational control

over Defendant Corporation and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       29.     Defendants operate a restaurant and bakery located in the Garment District of

Midtown Manhattan.

       30.     Individual Defendants, James Nicozisis, Christine Pae, Bobby Doe, and Albert Pae,

possess operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, or control significant functions of Defendant Corporation.



                                                   -6-
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 7 of 26




       31.       Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       32.       Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       33.       Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       34.       In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       35.       Upon information and belief, Individual Defendants James Nicozisis, Christine Pae,

and Bobby Doe operate Defendant Corporation as either an alter ego of themselves and/or fail to

operate Defendant Corporation as an entity legally separate and apart from themselves, by among

other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,




                                                    -7-
                Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 8 of 26




                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          36.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          37.    In each year from 2016 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          38.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiffs

          39.    Plaintiffs are former employees of Defendants who ostensibly were employed as

delivery workers. However, they spent over 20% of each shift performing the non-tipped duties

described above.

          40.    Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                   Plaintiff Alfredo Hernandez Ramirez



                                                    -8-
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 9 of 26




       41.    Plaintiff Hernandez was employed by Defendants from approximately September 15,

2016 until on or about December 31, 2020.

       42.    Defendants ostensibly employed Plaintiff Hernandez as a delivery worker.

       43.    However, Plaintiff Hernandez was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       44.    Although Plaintiff Hernandez ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       45.    Plaintiff Hernandez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       46.    Plaintiff Hernandez’s work duties required neither discretion nor independent

judgment.

       47.    From approximately September 15, 2016 until on or about March 15, 2020, Plaintiff

Hernandez worked from approximately 7:00 a.m. until on or about 3:00 p.m., Sundays through

Fridays (typically 48 hours per week).

       48.    From approximately March 16, 2020 until on or about July 31, 2020, Plaintiff

Hernandez worked from approximately 5:00 a.m. until on or about 1:00 p.m., Mondays through

Fridays (typically 40 hours per week).

       49.    From approximately August 1, 2020 until on or about December 31, 2020, Plaintiff

Hernandez worked from approximately 6:00 a.m. until on or about 2:00 p.m., Mondays through

Fridays (typically 40 hours per week).

       50.    Throughout his employment, Defendants paid Plaintiff Hernandez his wages in cash.




                                               -9-
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 10 of 26




       51.     From approximately September 15, 2016 until on or about December 31, 2017,

Defendants paid Plaintiff Hernandez $9.00 per hour for the first 40 hours and overtime for some of

the hours he worked over 40.

       52.     From approximately January 1, 2018 until on or about December 31, 2018,

Defendants paid Plaintiff Hernandez $11.00 per hour for the first 40 hours and overtime for some of

the hours he worked over 40.

       53.     From approximately January 1, 2019 until on or about December 31, 2020,

Defendants paid Plaintiff Hernandez $13.00 per hour for the first 40 hours and overtime for some of

the hours worked over 40.

       54.     For approximately three weeks in December 2020, Defendants did not pay Plaintiff

Hernandez any wages for his work.

       55.     Although Plaintiff Hernandez was supposed to be granted one 30-minute break every

day, these breaks were always interrupted.

       56.     Nevertheless, Defendants deducted 30 minutes from Plaintiff Hernandez’s weekly

paycheck for breaks he never took.

       57.     Plaintiff Hernandez was never notified by Defendants that his tips were being

included as an offset for wages.

       58.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Hernandez’s wages.

       59.     Defendants withheld a portion of Plaintiff Hernandez’s tips; specifically, Defendants

only allowed Plaintiff Hernandez a maximum tip credit of $15 per delivery, even if the total tip well

exceeded this amount. Additionally, Defendants withheld half of the tips customers wrote in for

Plaintiff Hernandez on notably larger deliveries.



                                                    - 10 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 11 of 26




       60.     Plaintiff Hernandez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       61.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Hernandez regarding overtime and wages under the FLSA and NYLL.

       62.     Defendants did not provide Plaintiff Hernandez an accurate statement of wages, as

required by NYLL 195(3).

      63.      Defendants did not give any notice to Plaintiff Hernandez, in English and in Spanish

(Plaintiff Hernandez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      64.      Defendants required Plaintiff Hernandez to purchase “tools of the trade” with his own

funds—including a New York and New Jersey MetroCard essential to Plaintiff Hernandez's ability

to complete deliveries.

                                  Plaintiff Lizabeth Huertas Ramirez

       65.     Plaintiff Huertas was employed by Defendants from approximately July 2016 until

on or about March 2020.

       66.     Defendants employed Plaintiff Huertas as a delivery worker.

       67.     However, Plaintiff Huertas was also required to spend a significant portion of her

work day performing the non-tipped duties described above.

       68.     Although Plaintiff Huertas was employed as a delivery worker, she spent over 20%

of each day performing non-tipped work throughout her employment with Defendants.

       69.     Plaintiff Huertas regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.



                                                 - 11 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 12 of 26




       70.     Plaintiff Huertas’s work duties required neither discretion nor independent judgment.

       71.     Throughout her employment with Defendants, Plaintiff Huertas regularly worked in

excess of 40 hours per week.

       72.     From approximately July 2016 until on or about July 2017, Plaintiff Huertas worked

from approximately 8:00 a.m. until on or about 1:00 p.m., Mondays through Saturdays (typically 30

to 31 hours per week).

       73.     From approximately July 2017 until on or about February 2018, Plaintiff Huertas

worked from approximately 7:00 a.m. until on or about 2:00 p.m., Mondays through Saturdays

(typically 42 to 43 hours per week).

       74.     From approximately March 2017 until on or about March 2020, Plaintiff Huertas

worked from approximately 6:00 a.m. until on or about 2:00 p.m., Mondays through Saturdays

(typically 48 to 49 hours per week).

       75.     Throughout her employment, Defendants paid Plaintiff Huertas her wages in cash.

       76.     From approximately July 2016 until on or about December 2016, Defendants paid

Plaintiff Huertas $9.50 per hour.

       77.     From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Huertas $11.00 per hour for the first 40 hours and overtime for some of the hours she worked

over 40.

       78.     From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Huertas $13.00 per hour for the first 40 hours and overtime for some of the hours she worked

over 40.




                                                 - 12 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 13 of 26




       79.     From approximately January 2019 until on or about March 2020, Defendants paid

Plaintiff Huertas $15.00 per hour. for the first 40 hours and overtime for some of the hours she

worked over 40

       80.     Plaintiff Huertas’s pay did not vary even when she was required to stay later or work

a longer day than her usual schedule.

       81.     For example, Defendants required Plaintiff Huertas to work an additional 20 minutes

past her scheduled departure time three days a week, and did not pay her for the additional time she

worked.

       82.     Although Plaintiff Huertas was supposed to be granted one 30-minute break every

day, these breaks were always interrupted.

       83.     Nevertheless, Defendants deducted 30 minutes daily from Plaintiff Huertas’s weekly

paycheck for breaks she never took.

       84.     Plaintiff Huertas was never notified by Defendants that her tips were being included

as an offset for wages.

       85.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Huertas’s wages.

       86.     Defendants withheld a portion of Plaintiff Huertas’s tips; specifically, Defendants

only allowed Plaintiff Huertas a maximum tip credit of $15 per delivery, even if the total tip well

exceeded this amount.

       87.     Plaintiff Huertas was not required to keep track of her time, nor to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.




                                                 - 13 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 14 of 26




       88.        No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Huertas regarding overtime and wages under the FLSA and NYLL.

       89.        Defendants did not provide Plaintiff Huertas an accurate statement of wages, as

required by NYLL 195(3).

      90.         Defendants did not give any notice to Plaintiff Huertas, in English and in Spanish

(Plaintiff Huertas’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      91.         Defendants required Plaintiff Huertas to purchase “tools of the trade” with her own

funds—including forty black polo shirts, ten pairs of black shorts, and ten black caps during her

employment.

                                   Defendants’ General Employment Practices

      92.         At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage and overtime compensation as required by federal

and state laws.

      93.         Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      94.         Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      95.         Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.



                                                   - 14 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 15 of 26




      96.      Defendants required Plaintiffs and all other delivery workers to perform general non-

tipped tasks in addition to their primary duties as delivery workers.

      97.      Plaintiffs and all similarly situated employees, ostensibly were employed as tipped

employees by Defendants, although their actual duties included a significant amount of time spent

performing the non-tipped duties outlined above.

      98.       Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      99.      Plaintiffs and all other tipped workers were paid at a rate that was below minimum

wage by Defendants.

      100.     However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours a day,

whichever is less) (12 N.Y.C.R.R. § 146).

      101.     New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      102.     In violation of federal and state law as codified above, Defendants classified Plaintiffs

and other tipped workers as tipped employees, and paid them at a rate that was below minimum

wage when they should have classified them as non-tipped employees and paid them at the minimum

wage rate.




                                                  - 15 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 16 of 26




      103.     Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      104.     Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      105.     Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers for the tips they received.

      106.     As part of its regular business practice, Defendants intentionally, willfully, and

repeatedly harmed Plaintiffs who received tips, by engaging in a pattern, practice, and/or policy of

violating the FLSA and the NYLL. This policy and pattern or practice included depriving delivery

workers of a portion of the tips earned during the course of employment.

      107.     Defendants unlawfully misappropriated charges purported to be gratuities received

by tipped Plaintiffs, and other tipped employees, in violation of New York Labor Law § 196-d

(2007).

      108.     Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the tip

credit and pay them the full hourly minimum wage.

      109.     Defendants     willfully   disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      110.     Defendants paid Plaintiffs their wages in cash.




                                                 - 16 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 17 of 26




      111.     Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      112.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      113.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      114.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      115.     Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      116.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name



                                                  - 17 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 18 of 26




of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      117.     Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      118.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      119.     The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      120.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      121.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their




                                                 - 18 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 19 of 26




employment, and determined the rate and method of any compensation in exchange for their

employment.

      122.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      123.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       124.    Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      125.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      126.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      127.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      128.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      129.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      130.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                 - 19 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 20 of 26




                                   THIRD CAUSE OF ACTION

                 VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      131.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      132.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      133.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      134.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      135.     Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      136.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      137.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      138.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      139.     Plaintiffs were damaged in an amount to be determined at trial.



                                                 - 20 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 21 of 26




                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      140.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      141.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      142.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      143.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      144.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular




                                                  - 21 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 22 of 26




hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      145.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      146.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      147.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      148.     Plaintiffs were damaged in an amount to be determined at trial.

                                  EIGHTH CAUSE OF ACTION

                   UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION

                               OF THE NEW YORK LABOR LAW

      149.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      150.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

      151.     New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the gratuities

received by an employee, or retaining any part of a gratuity, or any charge purported to be a gratuity,

for an employee.




                                                  - 22 -
             Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 23 of 26




      152.     Defendants unlawfully misappropriated a portion of Plaintiffs’ tips that were received

from customers.

      153.     Defendants knowingly and intentionally retained a portion of Plaintiffs’ tips in

violations of the NYLL and supporting Department of Labor Regulations.

      154.     Plaintiffs were damaged in an amount to be determined at trial.

                                   NINTH CAUSE OF ACTION

                  UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

      155.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      156.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

      157.     Defendants made unlawful deductions from Plaintiffs’ wages including, but not

limited to, deductions for meals they never ate.

      158.     The deductions made from Plaintiffs ‘wages were not authorized or required by law.

      159.     Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                   Plaintiffs were damaged in an amount to be determined at trial.

                                   TENTH CAUSE OF ACTION

                   VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      160.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.




                                                   - 23 -
               Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 24 of 26




        161.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        162.     Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

 members’ compensation, hours, wages, and any deductions or credits taken against wages;

           (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiffs and the FLSA Class members;

           (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

 unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;



                                                   - 24 -
              Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 25 of 26




        (g)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (k)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (l)      Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiffs;

        (m)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

        (n)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (o)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage and overtime compensation shown to be owed

pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);



                                               - 25 -
          Case 1:21-cv-00458-AT Document 1 Filed 01/19/21 Page 26 of 26




       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       January 19, 2021

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 26 -
